Exhibit 10

 

EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS

 

 

THIS EIGHTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”), dated
as of September 27, 2011, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), acting through its Wells Fargo Business Credit
operating division.

 

RECITALS

 

A.            Company and Wells Fargo are parties to (i) a Credit and Security
Agreement dated February 9, 2009 (as amended by that certain First Amendment to
Credit and Security Agreements, dated June 9, 2009 (“First Amendment”), that
certain Second Amendment to Credit and Security Agreements and Waiver of
Defaults, dated November 5, 2009 (“Second Amendment”), that certain Third
Amendment to Credit and Security Agreements and Waiver of Default, dated
June 11, 2010 (“Third Amendment”), that certain Fourth Amendment to Credit and
Security Agreements, dated June 29, 2010 (“Fourth Amendment”), that certain
Fifth Amendment to Credit and Security Agreements, dated November 9, 2010
(“Fifth Amendment”), and that certain Sixth Amendment to Credit and Security
Agreement and Waiver of Default, dated March 23, 2011 (“Sixth Amendment”), that
certain Seventh Amendment to Credit and Security Agreements and Waiver of
Default, dated June 2, 2011 (“Seventh Amendment”), and as further amended from
time to time, the “Domestic Credit Agreement”), and (ii) a Credit and Security
Agreement (Ex-Im Subfacility), dated February 9, 2009 (as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment, and the Seventh Amendment, and further
amended from time to time, the “Ex-Im Credit Agreement”; and together with the
Domestic Credit Agreement, the “Credit Agreements”).  Capitalized terms used in
these recitals have the meanings given to them in the Credit Agreements unless
otherwise specified.

 

B.            Company has requested that certain amendments be made to the
Credit Agreements, of which Wells Fargo is willing to agree to pursuant to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Amendments to Credit Agreements.  The Credit Agreements are
amended as follows:

 

1.1           Recitals to Credit Agreements.

 

(a)           The first Recital of the Domestic Credit Agreement is amended to
read in its entirety as follows:

 

“Company has asked Wells Fargo to provide it with a $15,000,000 revolving line
of credit (the “Line of Credit”) for working capital purposes and to facilitate
the issuance of letters of credit.  Wells Fargo is agreeable to meeting
Company’s request, provided that Company agrees to the terms and conditions of
this Agreement.”

 

--------------------------------------------------------------------------------


 

(b)           The first Recital of the Ex-Im Credit Agreement is amended to read
in its entirety as follows:

 

“Company has asked Wells Fargo to provide it with a $10,000,000 revolving line
of credit (the “Line of Credit”) for working capital purposes, with such Line of
Credit constituting a subfacility within the Domestic Facility Agreement
(defined below).  Wells Fargo is agreeable to meeting Company’s request,
provided that Company agrees to the terms and conditions of this Agreement.”

 

1.2           Section 1.1(a)(i) of the Domestic Credit Agreement.  In
Section 1.1(a)(i) of the Domestic Credit Agreement, the reference to
“$10,000,000” is hereby changed to “$15,000,000”.

 

1.3           Section 1.1(a)(i) of the Ex-Im Credit Agreement.  In
Section 1.1(a)(i) of the Ex-Im Credit Agreement, the reference to “$7,000,000”
is hereby changed to “$10,000,000”.

 

1.4           Section 1.1(b)(i) of the Credit Agreements.  Section 1.1(b)(i) of
the Credit Agreements is amended to read in its entirety as follows:

 

“(i) September 30, 2014 (the “Maturity Date”),”

 

1.5           Section 1.2(a)(ii) of the Domestic Credit Agreement.  In
Section 1.2(a)(ii) of the Domestic Credit Agreement, the reference to
“$1,000,000” is hereby changed to “$2,000,000”.

 

1.6           Section 1.2(a)(ii) of the Ex-Im Credit Agreement.  In
Section 1.2(a)(ii) of the Ex-Im Credit Agreement, the reference to “$2,000,000”
is hereby changed to “$3,000,000”.

 

1.7           Section 1.3 of the Credit Agreements.  Section 1.3 of the Credit
Agreements is amended to read in its entirety as follows:

 

“1.3        Procedures for Line of Credit Advances.

 

(a)           Advances to Operating Account.  Advances shall be credited to
Company’s demand deposit account maintained with Wells Fargo (the “Operating
Account”), unless the parties agree in a Record Authenticated by both of them to
disburse to another account.

 

(b)           Advances upon Company’s Request.  Line of Credit Advances may be
funded upon Company’s request.  No request will be deemed received until Wells
Fargo acknowledges receipt, and Company, if requested by Wells Fargo, confirms
the request in an Authenticated Record.  Company shall repay all Advances, even
if the Person requesting the Advance on behalf of Company lacked authorization. 
The Company shall make a request for a Line of Credit Advance no later than
9:00 a.m. Pasadena, California Time on the Business Day on which it wants the
Advance to be funded, which request shall specify the principal Advance amount
being requested.

 

--------------------------------------------------------------------------------


 

(c)           Advances through Loan Manager.  If Wells Fargo has separately
agreed that Company may use the Wells Fargo Loan Manager service (“Loan
Manager”), Line of Credit Advances will be initiated by Wells Fargo and credited
to the Operating Account as Floating Rate Advances as of the end of each
Business Day in an amount sufficient to maintain an agreed upon ledger balance
in the Operating Account, subject only to Line of Credit availability as
provided in Section 1.1(a).  If Wells Fargo terminates Company’s access to Loan
Manager, Company may continue to request Line of Credit Advances as provided in
this Section 1.3.  Wells Fargo shall have no obligation to make an Advance
through Loan Manager during a Default Period, or in an amount in excess of Line
of Credit availability, and may terminate Loan Manager at any time in its sole
discretion.

 

(d)           Protective Advances; Advances to Pay Indebtedness Due.  Wells
Fargo may initiate an Advance on the Line of Credit in its sole discretion for
any reason at any time, without Company’s compliance with any of the conditions
of this Agreement, and (i) disburse the proceeds directly to third Persons in
order to protect Wells Fargo’s interest in Collateral or to perform any of
Company’s obligations under this Agreement, or (ii) apply the proceeds to the
amount of any Indebtedness then due and payable to Wells Fargo.”

 

1.8           Sections 1.5(a) and (b) of the Domestic Credit Agreement. 
Sections 1.5(a) and (b) of the Domestic Credit Agreement are amended to read in
their entirety as follows:

 

“1.5        Interest and Interest Related Matters.

 

(a)           Interest Rate Applicable to Line of Credit.  Except as otherwise
provided in this Agreement, the unpaid principal amount of each Line of Credit
Advance evidenced by the Revolving Note shall accrue interest at an annual
interest rate calculated as follows:

 

Floating Rate Pricing

 

The “Floating Rate” for Line of Credit Advances = the sum of (i) Daily Three
Month LIBOR, which interest rate shall change whenever Daily Three Month LIBOR
changes, plus (ii) the applicable Margin.

 

The “Margin” shall be five percent (5.0%) per annum; provided that (i) if
Company’s Adjusted EBITDA for the most recently completed fiscal year is at
least $2,000,000 for such year, as set forth in Company’s CPA-audited financial
statements for such year, the Margin shall be four and one-half percent (4.5%)
per annum, or (ii) if Company’s Adjusted Net Income for the most recently
completed fiscal year is at least $-0- for such year, as set forth in Company’s
CPA-audited financial statements for such year, the Margin shall be four percent
(4.0%) per annum.  If Company satisfies both of the foregoing tests in clauses
(i) and (ii) of this paragraph, the lower Margin (i.e., 4%) shall apply.

 

Each Margin change shall become effective on the first calendar day of the month
following the month of receipt by Wells Fargo of the audited annual financial
statements.  If Company fails to timely deliver audited annual financial
statements as agreed, the Margin shall be at the highest level set forth above
and Wells Fargo may notify Company that an Event of Default has occurred and
impose the Default Rate.

 

--------------------------------------------------------------------------------


 

If amended or restated financial statements would change previously calculated
Margins, or if Wells Fargo determines that any financial statements have
materially misstated Company’s financial condition, then Wells Fargo may, using
the most accurate information available to it, recalculate the financial test or
tests governing the Margins and retroactively increase the Margin from the date
of receipt of such amended or restated financial statements and charge Company
additional interest (such that Wells Fargo receives the interest that it should
have received under this Agreement if the Company’s financial condition had been
properly reported), which may be imposed on them from the beginning of the
appropriate month to which the previous change has been made or to the beginning
of the month in which any Event of Default has occurred, as Wells Fargo in its
sole discretion deems appropriate.

 

(b)           Minimum Interest Charge.  Notwithstanding the other terms of
Section 1.5 to the contrary, and except as limited by the usury savings
provision of Section 1.5(e), Company shall pay Wells Fargo at least $66,000 of
interest each calendar quarter under this Agreement and the Ex-Im Credit
Agreement (the “Minimum Interest Charge”) during the term of this Agreement, and
Company shall pay any deficiency between the Minimum Interest Charge and the
amount of interest otherwise payable on the first day of each calendar quarter
and on the Termination Date.  When calculating this deficiency, the Default Rate
set forth in Section 1.5(c), if applicable, shall be disregarded.”

 

1.9           Section 1.5(a) of the Ex-Im Credit Agreement.  Section 1.5(a) of
the Ex-Im Credit Agreement is amended to read in its entirety as follows:

 

“1.5        Interest and Interest Related Matters.

 

(a)           Interest Rate Applicable to Line of Credit.  Except as otherwise
provided in this Agreement, the unpaid principal amount of each Line of Credit
Advance evidenced by the Revolving Notes shall accrue interest at an annual
interest rate calculated as follows:

 

Floating Rate Pricing

 

The “Floating Rate” for Line of Credit Advances = the sum of (i) Daily Three
Month LIBOR, which interest rate shall change whenever Daily Three Month LIBOR
changes, plus (ii) the applicable Margin.

 

The “Margin” shall be five percent (5.0%) per annum; provided that (i) if
Company’s Adjusted EBITDA for the most recently completed fiscal year is at
least $2,000,000 for such year, as set forth in Company’s CPA-audited financial
statements for such year, the Margin shall be four and one-half percent (4.5%)
per annum, or (ii) if Company’s Adjusted Net Income for the most recently
completed fiscal year is at least $-0- for such year, as set forth in Company’s
CPA-audited financial statements for such year, the Margin shall be four percent
(4.0%) per annum.  If Company satisfies both of the foregoing tests in clauses
(i) and (ii) of this paragraph, the Margin shall be four percent (4%) per annum.

 

--------------------------------------------------------------------------------


 

Each Margin change shall become effective on the first calendar day of the month
following the month of receipt by Wells Fargo of the audited annual financial
statements.  If Company fails to timely deliver audited annual financial
statements as agreed, the Margin shall be five percent (5%) per annum and Wells
Fargo may notify Company that an Event of Default has occurred and impose the
Default Rate.

 

If amended or restated financial statements would change previously calculated
Margins, or if Wells Fargo determines that any financial statements have
materially misstated Company’s financial condition, then Wells Fargo may, using
the most accurate information available to it, recalculate the financial test or
tests governing the Margins and retroactively increase the Margin from the date
of receipt of such amended or restated financial statements and charge Company
additional interest (such that Wells Fargo receives the interest that it should
have received under this Agreement if the Company’s financial condition had been
properly reported), which may be imposed on them from the beginning of the
appropriate month to which the previous change has been made or to the beginning
of the month in which any Event of Default has occurred, as Wells Fargo in its
sole discretion deems appropriate.”

 

1.10         Section 1.6(e) of the Domestic Credit Agreement.  Section 1.6(e) of
the Domestic Credit Agreement is amended to read in its entirety as follows:

 

“(e)         Line of Credit Termination and/or Reduction Fees.  If (i) Wells
Fargo terminates the Line of Credit during a Default Period, (ii) Company
terminates or reduces the Line of Credit on a date prior to the Maturity Date,
(iii) Company terminates or reduces the Line of Credit on the Maturity Date in
accordance with Section 1.8(b), or (iv) Company and Wells Fargo agree to reduce
the Maximum Line Amount, then Company shall pay Wells Fargo as liquidated
damages a termination or reduction fee in an amount equal to a percentage of the
Maximum Line Amount (or the reduction of the Maximum Line Amount, as the case
may be) calculated as follows:  (A) three percent (3.0%) if the termination or
reduction occurs on or before September 30, 2012; (B) two percent (2.0%) if the
termination or reduction occurs after September 30, 2012 and on or before
September 30, 2013; and (C) one percent (1.0%) if the termination or reduction
occurs after September 30, 2013.”

 

1.11         Sections 1.6(k) and (l) of the Domestic Credit Agreement.  Sections
1.6(k) and (l) of the Domestic Credit Agreement are hereby deleted in their
entirety.

 

1.12         Section 1.6(j) of the Ex-Im Credit Agreement.  Section 1.6(j) of
the Ex-Im Credit Agreement is hereby deleted in its entirety.

 

1.13         Section 1.7(a) of the Domestic Credit Agreement.  Section 1.7(a) of
the Domestic Credit Agreement is amended to read in its entirety as follows:

 

“(a)         Interest Payments and Interest Accrual.  Accrued and unpaid
interest under the Revolving Note on Floating Rate Advances shall be due and
payable on the

 

--------------------------------------------------------------------------------


 

first day of each month (each an “Interest Payment Date”) and on the Termination
Date, and shall be paid in the manner provided in Section 1.4(c).  Interest
shall accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of Advance to the Interest Payment Date.”

 

1.14         Section 1.7(a) of the Ex-Im Credit Agreement.  Section 1.7(a) of
the Ex-Im Credit Agreement is amended to read in its entirety as follows:

 

(a)           Interest Payments and Interest Accrual.  Accrued and unpaid
interest under the Revolving Notes on Floating Rate Advances shall be due and
payable on the first day of each month (each an “Interest Payment Date”) and on
the Termination Date, and shall be paid in the manner provided in
Section 1.4(c).  Interest shall accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
Advance to the Interest Payment Date.”

 

1.15         Section 5.2(c) of the Credit Agreements.  Section 5.2(c) of the
Credit Agreements is amended to read in its entirety as follows:

 

“(c)         Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  At all times during which this Section 5.2(c) shall be in effect, the
ratio of (i) the sum of the outstanding Advances under the Revolving Note plus
the L/C Amount plus the outstanding “Advances” under the Ex-Im Credit Agreement
to (ii) cash and Cash Equivalents of Company in which Wells Fargo has a
perfected first priority security interest, shall not exceed the Required
Coverage Ratio (as defined below).  Compliance with the foregoing covenant shall
be reported as Wells Fargo shall request from time to time in its sole
discretion.  “Required Coverage Ratio” shall mean:  (i) 80%, unless one of the
following clauses; (ii) 100%, if Company’s Gross Profit Margin for the fiscal
year ending March 31, 2012 equals or exceeds 10% (as determined based on
Company’s CPA-audited financial statements for such fiscal year); (iii) 150%, if
Company’s Adjusted EBITDA for any fiscal year equals or exceeds $2,000,000 (as
determined based on Company’s CPA-audited financial statements for such fiscal
year); or (iv) no requirement (i.e., this Section 5.2(c) shall not apply), if
Company’s Adjusted Net Income for any fiscal year equals or exceeds $-0- (as
determined based on Company’s CPA-audited financial statements for such fiscal
year); provided that (A) if Company satisfies both clauses (iii) and (iv) of
this paragraph, this Section 5.2(c) shall not apply, and (B) any change in the
Required Coverage Ratio shall begin to apply as of the first day of the first
calendar month after receipt by Wells Fargo of Company’s relevant CPA-audited
financial statements.”

 

1.16         Exhibit A to Credit Agreements.

 

(a)           The following terms are hereby added to Exhibit A to the Credit
Agreements in the appropriate alphabetical positions:

 

““Adjusted EBITDA” means, for any period of determination, Company’s Adjusted
Net Income, calculated before (in each case, to the extent included in
determining net income), without duplication, (i) Interest Expense,
(ii) provision for

 

--------------------------------------------------------------------------------


 

income taxes, (iii) depreciation and amortization expense, (iv) any
extraordinary gains or extraordinary non-cash losses, (v) changes resulting from
the valuation of goodwill and intangible assets made in accordance with FASB
Accounting Standard 142, (vi) changes resulting from foreign exchange
adjustments arising from a revaluation of assets subject to foreign currency
revaluation, and (vii) provisions arising from adjustments to Company’s
inventory reserves for obsolete, excess, or slow moving inventory.”

 

““Adjusted Net Income” means, for any period of determination, the sum of
(i) Company’ s Net Income, plus (ii) to the extent deducted in determining Net
Income, non-cash warrant and stock-based compensation expenses, minus (iii) to
the extent included in determining Net Income, non-cash warrant and stock-based
compensation income.”

 

““Daily Three Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a three (3) month period.  When interest
is determined in relation to Daily Three Month LIBOR, each change in the
interest rate shall become effective each Business Day that Wells Fargo
determines that Daily Three Month LIBOR has changed.”

 

““Gross Profit Margin” means, for any period determination, the quotient
obtained from (i) Company’s revenue minus cost of goods sold, divided by
(ii) Company’s revenue, as determined in accordance with GAAP.”

 

““Interest Expense” means, for the relevant measurement period, Company’s total
gross interest expense during such period (excluding interest income), and shall
in any event include (a) interest expensed (whether or not paid) on all funded
Debt, (b) the amortization of debt discounts, (c) the amortization of all fees
payable in connection with the incurrence of Debt to the extent included in
interest expense, and (d) the portion of any capitalized lease obligation
allocable to interest expense.”

 

(b)           The following defined terms that appear in Exhibit A to the Credit
Agreements are amended to read in their entirety as follows:

 

““Business Day” means a day on which the Federal Reserve Bank of New York is
open for business.”

 

““LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest
whole 1/8th of one percent (1%)) determined pursuant to the following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

(a)           “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by Wells Fargo for the purpose of calculating the effective
Floating Rate for loans that reference Daily Three Month LIBOR as the Inter-Bank
Market Offered Rate in effect from time to time for three (3) month delivery of
funds in amounts approximately equal to the principal amount of such loans. 
Company understands and agrees that Wells Fargo may base its quotation of the

 

--------------------------------------------------------------------------------


 

Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Wells Fargo in its discretion deems appropriate,
including but not limited to the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

(b)           “LIBOR Reserve Percentage” means the reserve percentage prescribed
by the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo for expected changes in such reserve
percentage during the applicable term of the Revolving Notes.”

 

(c)           The following defined terms that appear in Exhibit A to the Credit
Agreements are hereby deleted in their entirety:  “Interest Period”, “LIBOR
Advance”, and “LIBOR Advance Rate”.

 

1.17         Exhibit E to the Domestic Credit Agreement.  Exhibit E to the
Domestic Credit Agreement is hereby deleted and replaced with Exhibit E-1
attached to this Amendment.

 

1.18         Exhibit E to the Ex-Im Credit Agreement.  Exhibit E to the Ex-Im
Credit Agreement is hereby deleted and replaced with Exhibit E-2 attached to
this Amendment

 

2.             No Other Changes.  Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreements shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.

 

3.             Accommodation Fee; Ex-Im Fee.

 

3.1           Company shall pay Wells Fargo as of the date hereof a fully
earned, non-refundable accommodation fee in the amount of $75,000 in
consideration of Wells Fargo’s execution and delivery of this Amendment (the
“Accommodation Fee”).  The Accommodation Fee shall be deemed fully earned as of
the date of this Amendment, and due and payable in full upon the earlier of
(i) October 31, 2011, or (ii) the Termination Date.

 

3.2           In addition to the Accommodation Fee, Company shall pay the fee
required by the Export—Import Bank of the United States in connection with this
Amendment (the “Ex-Im Fee”).  The Ex-Im Fee shall be deemed fully earned as of
the date of this Amendment, and due and payable in full as of the date of this
Amendment.

 

4.             Conditions Precedent.  This Amendment shall be effective when
Wells Fargo shall have received an executed original of this Amendment, together
with each of the following, each in substance and form acceptable to Wells Fargo
in its sole discretion:

 

4.1           An Amended and Restated Revolving Note related to the Domestic
Credit Agreement, duly executed by Company;

 

4.2           Amended and Restated Revolving Notes related to the Ex-Im Credit
Agreement, duly executed by Company;

 

--------------------------------------------------------------------------------


 

4.3           A Certificate of the Secretary of Company certifying as to (i) the
resolutions of the board of directors of Company approving the execution and
delivery of this Amendment, (ii) the fact that the certificate of incorporation
and bylaws of Company, which were certified and delivered to Wells Fargo
pursuant to the Certificate of Authority of Company’s secretary or assistant
secretary dated February 9, 2009, continue in full force and effect and have not
been amended or otherwise modified except as set forth in the Certificate to be
delivered, and (iii) the fact that the officers and agents of Company who have
been certified to Wells Fargo, pursuant to the Certificate of Authority of
Company’s secretary or assistant secretary dated February 9, 2009, as being
authorized to sign and to act on behalf of Company continue to be so authorized;

 

4.4           Consent and approval of this Amendment by the Export Import Bank
of the United States, if required by Wells Fargo;

 

4.5           Receipt by Wells Fargo of the Ex-Im Fee;

 

4.6           The Acknowledgement and Agreement of Guarantor set forth at the
end of this Amendment, duly executed by Guarantor; and

 

4.7           Such other matters as Wells Fargo may require.

 

5.             Representations and Warranties.  Company hereby represents and
warrants to Wells Fargo as follows:

 

5.1           Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments have been duly executed and delivered by Company and
constitute the legal, valid and binding obligation of Company, enforceable in
accordance with their terms.

 

5.2           The execution, delivery and performance by Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to Company, or the certificate
of incorporation or bylaws of Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which Company is a party or by which it
or its properties may be bound or affected.

 

5.3           After giving effect to this Amendment, all of the representations
and warranties contained in Section 4 of, and Exhibit D to, the Credit
Agreements are true and correct in all material respects on and as of the date
hereof as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date (in which case
they shall continue to be true and correct as of such earlier date).

 

6.             References.  All references in the Credit Agreements to “this
Agreement” shall be deemed to refer to the relevant Credit Agreement as amended
hereby; and any and all references in the Security Documents to the Credit
Agreements shall be deemed to refer to the relevant Credit Agreement as amended
hereby.

 

--------------------------------------------------------------------------------


 

7.             No Waiver.  Except as expressly provided in Section 2 of this
Amendment, the execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

8.             Release.  Company and the Guarantor signing the Acknowledgment
and Agreement of Guarantor set forth below hereby absolutely and unconditionally
release and forever discharge Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Company or Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.  It is the intention of the Company and Guarantor in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention the
Company and Guarantor each waives and relinquishes all rights and benefits under
Section 1542 of the Civil Code of the State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

 

9.             Costs and Expenses.  Company hereby reaffirms its agreement under
the Credit Agreements to pay or reimburse Wells Fargo on demand for all costs
and expenses incurred by Wells Fargo in connection with the Loan Documents,
including, without limitation, all reasonable fees and disbursements of legal
counsel.  Without limiting the generality of the foregoing, Company specifically
agrees to pay all reasonable fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto.  Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by Company, make a loan to Company
under the Credit Agreements, or apply the proceeds of any loan, for the purpose
of paying any such reasonable fees, disbursements, costs and expenses and the
fee set forth in Section 3 of this Amendment.

 

--------------------------------------------------------------------------------


 

10.           Miscellaneous.  This Amendment and the Acknowledgment and
Agreement of Guarantor may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.  Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart.  Any party hereto may request an original counterpart of any
party delivering such electronic counterpart.  This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California.  In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.  The Export-Import Bank of the United States shall be an express
intended beneficiary of this Amendment.

 

[Signatures on next page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael White

 

Print Name: Michael White

 

Title: Authorized Signatory

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

/s/ Edward Reich

 

Print Name: Edward Reich

 

Its: EVP & CFO

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Eighth Amendment
to Credit and Security Agreements (“Amendment”); (ii) consents and agrees to the
terms (including, without limitation, the release set forth in Section 8 of the
Amendment) and execution and performance thereof; (iii) reaffirms all
obligations to Wells Fargo pursuant to the terms of the Guaranty; and
(iv) acknowledges that Wells Fargo may amend, restate, extend, renew or
otherwise modify the Credit Agreements and any indebtedness or agreement of the
Company, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of the Company’s present and future indebtedness to Wells Fargo.

 

 

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Edward Reich

 

 

Print Name: Edward Reich

 

 

Title: EVP & CFO

 

--------------------------------------------------------------------------------


 

Exhibit E-1

 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:

Wells Fargo Bank, National Association

 

Date:

[                                    , 201    ]

 

Subject:

Financial Statements

 

 

In accordance with our Credit and Security Agreement dated February 9, 2009 (as
amended from time to time, the “Credit Agreement”), attached are the financial
statements of Capstone Turbine Corporation (the “Company”) dated
[                       , 201    ] (the “Reporting Date”) and the year-to-date
period then ended (the “Current Financials”).  All terms used in this
certificate have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger:  o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

C.            Events of Default.  I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at any time during the resulting Default Period.

 

1

--------------------------------------------------------------------------------


 

D.            Litigation Matters.  I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

E.             Financial Covenants.  I further certify that:

 

(Complete each of the following)

 

1.             Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was
[$                    ], which o satisfies o does not satisfy the requirement
that Net Income be not less than the amount required by such Section 5.2(b).

 

2.             Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has o has not o been in compliance with the
requirement that the percentage of the unreimbursed Line of Credit Advances
under the Revolving Note plus the L/C Amount plus outstanding “Advances” under
the Ex-Im Credit Agreement to the amount of cash plus Cash Equivalents of
Company in which Wells Fargo has a perfected first priority security interest be
not greater than the then applicable Required Coverage Ratio, if any, set forth
in the Credit Agreement.

 

3.             Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended March 31,
201      , for Capital Expenditures, $                                 in the
aggregate, which o satisfies o does not satisfy the requirement that such
expenditures not exceed the limit for such fiscal year set forth in such
Section 5.2(d).

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

Capstone Turbine Corporation

 

 

 

 

 

By:

 

 

 

Its:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

Exhibit E-2

 

Exhibit E to Credit and Security Agreement (Ex-Im Subfacility)

 

COMPLIANCE CERTIFICATE

 

To:

Wells Fargo Bank, National Association

 

Date:

[                                    , 201    ]

 

Subject:

Financial Statements

 

 

In accordance with our Credit and Security Agreement (Ex-Im Subfacility) dated
February 9, 2009 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Capstone Turbine Corporation (the
“Company”) dated [                       , 201    ] (the “Reporting Date”) and
the year-to-date period then ended (the “Current Financials”).  All terms used
in this certificate have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o            Company has not, since the date of the Credit Agreement, changed
its name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 

o            Company has, since the date of the Credit Agreement, either changed
its name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger:  o was consented to
in advance by Wells Fargo in an Authenticated Record, and/or o is more fully
described in the statement of facts attached to this Certificate.

 

C.            Events of Default.  I certify that:

 

(Check one)

 

o            I have no knowledge of the occurrence of an Event of Default under
the Credit Agreement, except as previously reported to Wells Fargo in a Record.

 

o            I have knowledge of an Event of Default under the Credit Agreement
not previously reported to Wells Fargo in a Record, as more fully described in
the statement of facts attached to this Certificate, and further, I acknowledge
that Wells Fargo may under the terms of the Credit Agreement impose the Default
Rate at any time during the resulting Default Period.

 

--------------------------------------------------------------------------------


 

D.            Litigation Matters.  I certify that:

 

(Check one)

 

o            I have no knowledge of any material adverse change to the
litigation exposure of Company or any of its Affiliates or of any Guarantor.

 

o            I have knowledge of material adverse changes to the litigation
exposure of Company or any of its Affiliates or of any Guarantor not previously
disclosed in Exhibit D, as more fully described in the statement of facts
attached to this Certificate.

 

E.             Financial Covenants.  I further certify that:

 

(Complete each of the following)

 

1.             Minimum Net Income.  Pursuant to Section 5.2(b) of the Credit
Agreement, as of the Reporting Date, Company’s Net Income was
[$                    ], which o satisfies o does not satisfy the requirement
that Net Income be not less than the amount required by such Section 5.2(b).

 

2.             Minimum Cash to Unreimbursed Line of Credit Advances Coverage
Ratio.  Pursuant to Section 5.2(c) of the Credit Agreement, as of the Reporting
Date, at all times, Company has o has not o been in compliance with the
requirement that the percentage of the unreimbursed Line of Credit Advances
under the Revolving Note plus the L/C Amount plus outstanding “Advances” under
the Domestic Facility Agreement to the amount of cash plus Cash Equivalents of
Company in which Wells Fargo has a perfected first priority security interest be
not greater than the then applicable Required Coverage Ratio, if any, set forth
in the Credit Agreement.

 

3.             Capital Expenditures.  Pursuant to Section 5.2(d) of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to expend during the fiscal year ended March 31,
201      , for Capital Expenditures, $                                 in the
aggregate, which o satisfies o does not satisfy the requirement that such
expenditures not exceed the limit for such fiscal year set forth in such
Section 5.2(d).

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

Capstone Turbine Corporation

 

 

 

 

 

By:

 

 

 

Its:

Chief Financial Officer

 

--------------------------------------------------------------------------------